NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SURJIT SINGH,                                   No.    17-70733

                Petitioner,                     Agency No. A096-152-558

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Surjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed more than twelve years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and where Singh failed to establish a material

change in circumstances in India to qualify for the regulatory exception to the time

limitation for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Najmabadi, 597 F.3d at 990-91 (petitioner failed to show evidence was

“qualitatively different” to warrant reopening); Toufighi v. Mukasey, 538 F.3d 988,

996-97 (9th Cir. 2008) (evidence immaterial in light of prior adverse credibility

determination). We reject Singh’s contentions that the BIA failed to consider

evidence.

      PETITION FOR REVIEW DENIED.




                                          2                                    17-70733